                         IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION


 DIANNE WELSH
                                                                  4:21-CV-_______
                                                                           4018

                       Plaintiff,
                v.                                                  COMPLAINT
 NATIONAL ADVISORS TRUST
 OF SOUTH DAKOTA, INC.

                       Defendant.


       For her Complaint against the Defendant, National Advisors Trust of South Dakota, Inc.,

the Plaintiff, Dianne Welsh, states as follows:

                                              Parties

       1.      Plaintiff Dianne Welsh is a former employee of CSR, Incorporated and is a

participant in the CSR, Incorporated Employee Stock Ownership Plan.

       2.      Defendant National Advisors Trust of South Dakota, Inc. (“NATSD”), is the duly-

designated trustee of the CSR, Incorporated Employee Stock Ownership Plan.               NATSD is

organized under the laws of the State of South Dakota and has its principal place of business in

Sioux Falls, South Dakota. By virtue of its designation as trustee, and by virtue of its control over

plan assets, NATSD is a fiduciary of the CSR, Incorporated Employee Stock Ownership Plan.

                                     Jurisdiction and Venue

       3.      The Plaintiff’s claim arises under the Employee Retirement Income Security Act

of 1974 (“ERISA”). The Court has jurisdiction under 29 U.S.C. § 1132.




                                                  1
       4.       The CSR, Incorporated Employee Stock Ownership Trust is administered in Sioux

Falls, South Dakota, where the defendant has its principal place of business. Venue is proper in

the Southern Division of the District of South Dakota.

                                               Facts

       5.       CSR, Incorporated (“CSR”) is a consulting business organized under the laws of

the District of Columbia, with its principal place of business in the State of Virginia.

       6.       In 1985 CSR established the CSR, Incorporated Employee Stock Ownership Plan

(“ESOP”), an employee pension benefit plan subject to ERISA, established for the exclusive

benefit of employees of CSR and their beneficiaries.

       7.       Also in 1985, CSR established the CSR, Incorporated Employee Stock Ownership

Trust (“Trust”). The principal purpose of the Trust is to safeguard the ESOP’s assets.

       8.       Under the terms of the governing plan documents, authority to appoint the trustee

of the Trust is vested in the CSR Board of Directors.

       9.       On September 25, 2018, the CSR Board of Directors appointed NATSD as trustee

of the Trust.

       10.      The Plaintiff was, at all times relevant to this action, an employee of CSR, and by

virtue of that employment, became a participant in the ESOP.

       11.      Although the Plaintiff is no longer employed with CSR, she has an account balance

in the ESOP and, therefore, remains a participant in the Plan.

       12.      Although the ESOP is designed to permit participants to invest in CSR, both federal

law and the plan document establish diversification and distribution rules intended to protect the

retirement benefits of employees who leave employment.




                                                  2
       13.     By way of example and not of limitation, the trustee is required to segregate and

convert to cash the account balances of participants who terminate employment.

       14.     By way of example and not of limitation, the trustee is required to distribute a

participant’s account to the participant beginning not later than one year following a participant’s

retirement in five equal installments over the ensuing five years.

       15.     The Plaintiff terminated employment in 2013. In violation of law and of the terms

of the plan, her account in the ESOP was not segregated and converted to cash upon her termination

of employment.

       16.     Following the termination of her employment, the Plaintiff also requested that her

retirement benefit be paid to her. The Plaintiff received a partial retirement in one year, a much

smaller payment the second year, and has received no payments since that time. In violation of

law and of the terms of the plan, the balance of the Plaintiff’s benefit remains undistributed.

Defendant NATSD has taken no steps to rectify the violations.

                               Count I – Breach of Fiduciary Duty

       17.     The foregoing allegations are incorporated by reference as if fully rewritten herein.

       18.     The Plaintiff brings this claim for breach of fiduciary duty under 29 U.S.C. § 1132

and seeks appropriate equitable relief, including but not limited to an accounting and the equitable

remedy of surcharge.

       19.     Promptly upon its appointment as trustee, NATSD had a duty to remedy the

statutory and plan violations, to segregate and convert to cash the Plaintiff’s account, and to resume

distributions to the Plaintiff. NATSD breached its duty by failing to do so.




                                                  3
       20.      NATSD also has a duty, under the common law and under ERISA, to inform plan

participants of the violations and to develop and communicate to the participants a plan to remedy

the errors. NATSD breached its duty by failing to do so.

       21.      NATSD has a duty to distribute the assets of the trust to terminating and retiring

participants in a fair and neutral manner. NATSD has breached this duty by distributing assets to

selected beneficiaries in an arbitrary manner.

       22.      NATSD also has a duty, under the common law and under ERISA, to act solely in

the interests of the plan’s participants and beneficiaries and independent of the interests of CSR.

By way of example and not of limitation, NATSD breached this duty when it advised ESOP

participants to vote in favor of CSR’s proposed bankruptcy filing, which would have rendered the

participants’ accounts in the ESOP worthless.

       23.      Due to NATSD’s breaches of fiduciary duty, which are continuing, the Plaintiff has

been harmed and continues to suffer harm.


       WHEREFORE, the Plaintiff, Dianne Welsh, demands judgment in her favor and against

       Defendant National Advisors Trust of South Dakota, Inc., as follows:

       A. A determination that Defendant National Advisors Trust of South Dakota, Inc.,

             breached its fiduciary duties to the ESOP and to the Plaintiff in one or more respects;

       B. A determination that the Plaintiff has suffered harm as a result of the Defendant’s

             breaches of fiduciary duty;

       C. The equitable remedy of accounting, to be provided at Defendant’s expense, to

             determine the amount of loss the Plaintiff has suffered as a result of Defendant’s

             breaches of fiduciary duty;




                                                  4
D. A monetary award to the Plaintiff, whether through the equitable remedy of surcharge

   or otherwise, to make her whole for the losses caused by Defendant’s breaches of

   fiduciary duty;

E. Pre-judgment and post-judgment interest;

F. Attorney’s fees and the costs of this action; and

G. Such other and further relief as the Court determines to be equitable and just.

Dated this 5th day of February 2021.

                                             Respectfully submitted,

                                             ___/s/ Pamela Reiter_______
                                             Pamela R. Reiter
                                             Shannon R. Falon
                                             Johnson, Janklow, Abdallah & Reiter, LLP
                                             PO Box 2348
                                             Sioux Falls, SD 57101
                                             pamela@janklowabdallah.com
                                             shannon@janklowabdallah.com

                                             and

                                             Tony C. Merry
                                             Benjamin K.P. Merry
                                             Law Offices of Tony C. Merry, LLC
                                             7100 N. High Street, Suite 302
                                             Worthington, Ohio 43085
                                             (614) 372-7114
                                             (614) 505-6109 [fax]
                                             tmerry@tmerrylaw.com
                                             bmerry@tmerrylaw.com
                                             Pro Hac Vice Motions to follow

                                             Attorneys for Plaintiff




                                         5
